ORDER
PER CURIAM
D.O. (“Father”) appeals the judgment of the trial court terminating his parental rights to his son E.L.B. In his first three points, Father argues the court erred in terminating his parental rights pursuant to section 211.447.5,1 subsections (1), (3), and (6), because the evidence was insufficient to support termination on these grounds. In his fourth point, Father argues the court abused its discretion by finding it to be in Child’s best interest to terminate his parental rights.
*910We have reviewed the briefs of the parties and the record on appeal. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. A written opinion would have no precedential value. We have, however, furnished the parties, for their information only, with a memorandum setting forth the reasons for this order.
The judgment is affirmed pursuant to Missouri Supreme Court Rule 84.16(b).

. All further statutory references are to R.S.Mo. (Cum. Supp. 2013) unless otherwise noted.